621 N.E.2d 611 (1993)
190 Ill. Dec. 439
PEOPLE, State of Illinois et al., Appellants,
v.
Christopher KNOTT et al., Appellees.
Nos. 73286, 73340.
Supreme Court of Illinois.
September 23, 1993.
On the Court's own motion, with the death of the defendant, Christopher Knott, having been suggested of record, the parties having responded to this Court's order to show cause why the present appeal should not be dismissed as moot;
It is ordered that the proceedings against defendant Knott abate ab initio. The appellate court judgment in People v. Knott is vacated. 224 Ill.App.3d 236, 166 Ill. Dec. 521, 586 N.E.2d 479 (1991). The circuit court judgment in People v. Knott Cook County No. 84-I-8745 is vacated.